Title: From Benjamin Franklin to Ann Penn, 20 November 1766
From: 
To: 


Dear Madam,
London, Nov. 20, 1766.
I received yours of the eleventh Instant, and condole with you most sincerely on the loss of your Son—my amiable young friend.
It must have been a heavy loss to you; For he was truly a good Child; His last Will is only the last Instance of the affectionate dutiful Regard he always paid you, and of a peace with the rest. I waive the common Topics of Consolation used on such Occasions. I knew that to a Person of your good Understanding they must all have occurred of them selves and I know besides by Experience, that the best Remedy for Grief is Time.
I shall as you desire transmit the Account and Copy of the Will to Mr. Pennington. The Power of Attorney you send him must be acknowledged, or proved before the Lord Mayor of Dublin, and should be drawn with an express Clause enabling him to Sell Land; in other respects the common form is sufficient. The Will should be a Certified Copy from the Office where wills are recorded. If in anything there or here I can do you acceptable service, it will be a Pleasure to Receive your Commands; being with great Esteem and Respect Dear Madam, Your most obedient Humble Servant
B. Franklin
